EXHIBIT 10.1

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS [AMENDED AND RESTATED] CHANGE IN CONTROL SEVERANCE AGREEMENT (this
“Agreement”), dated as of __________, is made and entered by and between Lincoln
Electric Holdings, Inc., an Ohio corporation (the “Company”), and _____________
(the “Executive”).

RECITALS

 

  A. The Executive is a senior executive of the Company or one or more of its
Subsidiaries and has made and is expected to continue to make major
contributions to the short- and long-term profitability, growth and financial
strength of the Company.

 

  B. The Company recognizes that, as is the case with virtually all publicly
held corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty it may raise among management, may result in
the distraction or departure of management personnel to the detriment of the
Company and its stockholders.

 

  C. The Company desires to assure itself of both present and future continuity
of management and desires to establish certain minimum severance benefits for
certain of its senior executives, including the Executive, applicable in the
event of a Change in Control.

 

  D. The Company wishes to ensure that its senior executives are not unduly
distracted by the circumstances attendant to the possibility of a Change in
Control and to encourage the continued attention and dedication of such
executives, including the Executive, to their assigned duties with the Company.

 

  E. The Company desires to provide additional inducement for the Executive to
continue to remain in the employ of the Company.

Accordingly, the Company and the Executive agree as follows:

 

  1. Certain Defined Terms. In addition to terms defined elsewhere herein,
certain initial capitalized terms have the following meanings:

 

  (a) “Base Pay” means the Executive’s annual base salary at the rate as in
effect from time to time.

 

  (b) “Board” means the Board of Directors of the Company.

 

  (c) “Cause” means that, prior to any termination pursuant to Section 3(b), the
Executive has:

 

  (i) committed a criminal violation involving fraud, embezzlement or theft in
connection with the Executive’s duties or in the course of the Executive’s
employment with the Company or any Subsidiary;



--------------------------------------------------------------------------------

  (ii) committed an intentional violation of the Lincoln Electric Code of
Corporate Conduct and Ethics, or any successor document, in effect immediately
prior to a Change in Control;

 

  (iii) committed intentional wrongful damage to property of the Company or any
Subsidiary;

 

  (iv) committed intentional wrongful disclosure of secret processes or
confidential information of the Company or any Subsidiary; or

 

  (v) committed intentional wrongful engagement in any of the activities set
forth in the Proprietary Information, Inventions and Restrictive Covenant
Agreement attached hereto as Annex B;

and, in each case, any such act shall have been demonstrably and materially
harmful (including financially or reputationally harmful) to the Company. For
purposes of this Agreement, no act or failure to act on the part of the
Executive will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by the Executive not in good faith and without reasonable belief that
the Executive’s action or omission was in the best interest of the Company.
Notwithstanding the foregoing, the Executive will not be deemed to have been
terminated for “Cause” hereunder unless and until there is delivered to the
Executive, prior to the date of the termination of the Executive’s employment
(except in the case where facts and circumstances are discovered after the
Executive’s Termination Date, as described below, in which case delivery will be
made as soon as practicable after the adoption of the resolution described in
this sentence), a copy of a resolution duly adopted by the affirmative vote of
not less than two-thirds of the Board then in office (excluding the Executive if
the Executive is then a member of the Board) at a meeting of the Board called
and held for such purpose, after reasonable notice to the Executive and an
opportunity for the Executive, together with the Executive’s counsel (if the
Executive chooses to have counsel present at such meeting), to be heard before
the Board, finding that, in the good faith opinion of the Board, the Executive
had committed an act constituting “Cause” as herein defined and specifying the
particulars thereof in detail. In addition, the Executive will be deemed to have
been terminated for Cause, and the Executive shall repay to the Company any
amounts previously paid pursuant to this Agreement, if, within 12 months after
the Executive’s Termination Date, facts and circumstances are discovered that
would have justified a termination for Cause for the commission of a criminal
violation involving fraud, embezzlement or theft in connection with the
Executive’s duties or in the course of the Executive’s employment with the
Company or any Subsidiary. Nothing herein will limit the right of the Executive
or the Executive’s beneficiaries to contest the validity or propriety of any
such determination.

 

  (d) “Change in Control” means the occurrence during the Term of any of the
following events:

 

- 2 -



--------------------------------------------------------------------------------

  (i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:

 

  (1) for purposes of this Section 1(d)(i), the following acquisitions will not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Transaction that complies with clauses (A), (B) and
(C) of Section 1(d)(iii) below;

 

  (2) if any Person is or becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding Voting Stock of the Company as a
result of a transaction described in clause (A) of Section 1(d)(i)(1) above and
such Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than in an acquisition directly from the
Company that is approved by a majority of the Incumbent Directors or other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company in which all holders of Voting Stock are treated equally, such
subsequent acquisition will be treated as a Change in Control;

 

  (3) a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 30% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding pursuant to a transaction or series of transactions that is
approved by a majority of the Incumbent Directors unless and until such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
of the Company representing 1% or more of the then-outstanding Voting Stock of
the Company, other than as a result of a stock dividend, stock split or similar
transaction effected by the Company in which all holders of Voting Stock are
treated equally; and

 

- 3 -



--------------------------------------------------------------------------------

  (4) if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of 30% or more of the Voting
Stock of the Company inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Incumbent Board a
sufficient number of shares so that such Person beneficially owns less than 30%
of the Voting Stock of the Company, then no Change in Control will have occurred
as a result of such Person’s acquisition; or

 

  (ii) a majority of the Board ceases to be comprised of Incumbent Directors; or

 

  (iii) the consummation of a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (A) the Voting Stock of the Company
outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the surviving entity or any parent thereof), more than 50% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (other than the Company, such entity resulting from
such Business Transaction, or any employee benefit plan (or related trust)
sponsored or maintained by the Company, any Subsidiary or such entity resulting
from such Business Transaction) beneficially owns, directly or indirectly, 30%
or more of the combined voting power of the then outstanding shares of Voting
Stock of the entity resulting from such Business Transaction, and (C) at least a
majority of the members of the Board of Directors of the entity resulting from
such Business Transaction were Incumbent Directors at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Transaction; or

 

  (iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section 1(d)(iii).

 

- 4 -



--------------------------------------------------------------------------------

  (e) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (f) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which the Executive is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or a Subsidiary), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary, providing perquisites, benefits and service credit for
benefits at least as great in the aggregate as are payable thereunder
immediately prior to a Change in Control.

 

  (g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (h) “Good Reason” means the occurrence of one or more of the following events,
without the Executive’s written consent:

 

  (i) A material diminution in the Executive’s Base Pay;

 

  (ii) A material diminution in the Executive’s authority, duties, or
responsibilities;

 

  (iii) A material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that the Executive report to a corporate officer or employee instead
of reporting directly to the Board;

 

  (iv) A material reduction in the Executive’s opportunity regarding annual
bonus, incentive or other payment of compensation, in addition to Base Pay, made
or to be made in regard to services rendered in any year or other period
pursuant to any bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement (whether or not
funded) of the Company;

 

  (v) A material change in the geographic location at which the Executive must
perform the services, which adds fifty (50) miles or more to the Executive’s
one-way daily commute; and

 

- 5 -



--------------------------------------------------------------------------------

  (vi) Any other action or inaction that constitutes a material breach by the
Company of the Executive’s employment agreement, if any, or this Agreement.

 

       A termination of employment by the Executive for one of the reasons set
forth in clauses (i) – (vi), above, will not constitute “Good Reason” unless the
Executive provides, within 90 days of the initial existence of the condition
described in clauses (i) – (vi), above, written notice to the Company of the
existence of the condition and the Company has not remedied such condition
within 30 days of the receipt of such notice.

 

  (i) “Incumbent Directors” means the individuals who, as of the date hereof,
are Directors of the Company (each, a “Director”) and any individual becoming a
Director subsequent to the date hereof whose election, nomination for election
by the Company’s shareholders, or appointment, was approved by a vote of at
least two-thirds of the then Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without objection to such nomination); provided,
however, that an individual will not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of
(including the settlement of) an actual or threatened election contest (as
described in Rule 14a-12(c) of the Exchange Act) with respect to the election or
removal of Directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

 

  (j) “Permanently Disabled” means that the Executive is disabled within the
meaning of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect for, or applicable to, the Executive
immediately prior to a Change in Control. In the event that the Company does not
maintain a long-term disability plan immediately prior to a Change in Control,
the Executive shall be considered “Permanently Disabled” if the Executive meets
one of the following requirements: (i) the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Executive is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under the Company’s accident and health or
long-term disability plan or any similar plan maintained by a third party, but
excluding governmental plans; or (iii) the Social Security Administration
determines the Executive to be totally disabled.

 

- 6 -



--------------------------------------------------------------------------------

  (k) “Release” means the General Release and Waiver of Claims in substantially
the form attached hereto as Annex C.

 

  (l) “Release Effective Date” means the date on which the Release becomes fully
effective and no longer subject to revocation by the Executive; provided,
however, that if the maximum period in which the Release may be revoked ends in
the year following the year in which the Executive incurs a separation from
service (within the meaning of Section 409A) (or, if Section 3(c) applies, in
the year following the year in which the Change in Control occurs) then the
Release Effective Date shall be deemed to be the later of (i) the first business
day in the year following the year in which the Executive incurs the separation
from service (within the meaning of Section 409A) (or, if Section 3(c) applies,
in the year following the year in which the Change in Control occurs) or
(ii) the Release Effective Date (without regard to this proviso).

 

  (m) “Section 409A” mean Section 409A of the Code and any proposed, temporary
or final regulation, or any other guidance, promulgated with respect to
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.

 

  (n) “Severance Period” means the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the earlier of
(i) the second anniversary of the occurrence of the Change in Control, or
(ii) the Executive’s death.

 

  (o) “Subsidiary” means a corporation, company or other entity (i) more than
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture, limited liability company, or unincorporated
association), but more than 50 percent of whose ownership interest representing
the right generally to make decisions for such other entity is, now or
hereafter, owned or controlled, directly or indirectly, by the Company.

 

  (p) “Term” means the period commencing as of the date hereof and expiring on
the close of business on December 31, 20__; provided, however, that:

 

  (i) commencing on January 1, 20__ and each January 1 thereafter, the Term will
automatically be extended for an additional year unless, not later than June 30
immediately preceding the end of the Term (for example, June 30, 20__ in the
case of the Term expiring on December 31, 20__), the Company, by action of the
Board, or the Executive shall have given notice that it or the Executive, as the
case may be, does not wish to have the Term extended;

 

- 7 -



--------------------------------------------------------------------------------

  (ii) if a Change in Control occurs during the Term, the Term will expire on
the last day of the Severance Period;

 

  (iii) subject to Section 3(c), if, prior to a Change in Control, the
Executive’s position in the Company is reduced in status such that the Executive
is no longer a Tier I Executive, Tier II Executive or Tier III Executive (as
defined in Annex A), the Term will automatically expire unless otherwise
determined by the Board; and

 

  (iv) subject to Section 3(c), if, prior to a Change in Control, the Executive
ceases for any reason to be an employee of the Company and any Subsidiary,
thereupon without further action the Term will automatically expire. For
purposes of this Section 1(p)(iv), the Executive will not be deemed to have
ceased to be an employee of the Company and any Subsidiary by reason of the
transfer of Executive’s employment between the Company and any Subsidiary, or
among any Subsidiaries.

 

  (q) “Termination Date” means the date on which the Executive’s employment is
terminated (the effective date of which will be the date of termination), or
such other date that may be specified by the Executive if the termination is
pursuant to Section 3(b).

 

  (r) “Voting Stock” means securities entitled to vote generally in the election
of directors of the Company.

 

  2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution.

 

  3. Termination Following a Change in Control.

 

  (a) In the event of the occurrence of a Change in Control, the Executive’s
employment may be terminated by the Company or a Subsidiary during the Severance
Period and the Executive will be entitled to the benefits provided by Section 4
unless such termination is the result of the occurrence of one or more of the
following events:

 

  (i) The Executive’s death;

 

  (ii) The Executive becomes Permanently Disabled; or

 

  (iii) Cause.

 

       If, during the Severance Period, the Executive’s employment is terminated
by the Company and all Subsidiaries other than pursuant to Section 3(a)(i),
3(a)(ii) or 3(a)(iii), the Executive will be entitled to the benefits provided
by Section 4.

 

- 8 -



--------------------------------------------------------------------------------

  (b) In the event of the occurrence of a Change in Control, the Executive may
terminate employment with the Company and all Subsidiaries during the Severance
Period for Good Reason and the Executive will be entitled to the benefits
provided by Section 4 regardless of whether any other reason, other than Cause,
for such termination exists or has occurred, including without limitation other
employment.

 

  (c) Any termination by the Company of the employment of the Executive, other
than for Cause or pursuant to an individually negotiated arrangement, which
occurs following the commencement of any discussion with a third person that
results in a Change in Control within 12 months of such termination, will be
deemed to be a termination of the Executive after a Change in Control and during
the Severance Period for purposes of this Agreement, and in such event the
Executive will be entitled to the benefits provided by Section 4.

 

  4. Severance Compensation and Change in Control Benefits.

 

  (a) (i)    If, following the occurrence of a Change in Control, the Company
and all Subsidiaries terminate the Executive’s employment during the Severance
Period other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii), or if the
Executive terminates the Executive’s employment pursuant to Section 3(b),
provided that the Executive has executed a Proprietary Information, Inventions
and Restrictive Covenant Agreement substantially in the form attached hereto as
Annex B and provided that, no later than forty-five (45) days after the
Termination Date, the Executive executes the Release (and does not thereafter
revoke the Release during any applicable revocation period), the Company
(subject to Section 11(b)) will pay to the Executive the lump sum payment
amounts described in Annex A within five business days after the Release
Effective Date and will continue to provide to the Executive the benefits
described in Annex A for the periods described therein.

 

      

(ii)    If the Executive becomes entitled to the benefits provided by this
Section pursuant to Section 3(c), provided that the Executive has executed a
Proprietary Information, Inventions and Restrictive Covenant Agreement
substantially in the form attached hereto as Annex B and provided that, no later
than forty-five (45) days after the date of the Change in Control, the Executive
executes the Release (and does not thereafter revoke the Release during any
applicable revocation period), the Company (subject to Section 11(b)) will pay
to the Executive the lump sum payment amounts described in Annex A within five
business days after the Release Effective Date and will continue to provide to
the Executive the benefits described in Annex A for the periods described
therein. Notwithstanding the foregoing, if the Change in Control is not a
“change in control event” within the meaning of Section 409A and if the payment
of the lump sum amounts or the provision of benefits pursuant to the preceding
sentence

 

- 9 -



--------------------------------------------------------------------------------

  would subject the Executive to penalty taxes under Section 409A, then such
lump sum amounts shall be paid within five business days after, or such benefits
shall commence to be provided after, the first to occur of the following
(subject to Section 11(b)): (i) the first anniversary of the Executive’s
separation from service (within the meaning of Section 409A), (ii) the
Executive’s disability (within the meaning of Section 409A) or (iii) the
Executive’s death.

 

  (b) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the “prime
rate” as set forth from time to time during the relevant period in The Wall
Street Journal “Money Rates” column. Such interest will be payable at the same
time as the underlying amount to which it relates. Any change in such prime rate
will be effective on and as of the date of such change.

 

  (c) After the occurrence of a Change in Control, and without regard to any
applicable vesting requirements, the Company will pay in cash to the Executive a
lump sum amount equal to the sum of any unpaid incentive compensation that has
been earned, accrued, allocated or awarded to the Executive for any performance
period ending prior to the Termination Date (regardless of whether payment of
such compensation is contingent on the continuing performance of services by the
Executive).

 

  (d) Without regard to any applicable vesting requirements, within thirty
(30) days after the occurrence of a Change in Control, the Company will pay in
cash to the Executive a lump sum amount equal to the value of any annual bonus
or long-term incentive pay (including, without limitation, any incentive-based
annual cash bonuses and cash payments or awards under a long-term incentive
plan, but not including any equity-based compensation or compensation provided
under a qualified plan) earned, accrued, allocated or awarded with respect to
the Executive’s service during a performance period or periods that include the
date on which the Change in Control occurred and not previously paid to the
Executive. Such amount will be equal to the product of (i) the higher of the
plan target payout rate or the actual amount earned based on performance through
the date of the Change in Control, multiplied by (ii) a fraction, the numerator
of which is the number of days of the Executive’s participation during the
applicable performance period to which the incentive pay relates (taking into
account service rendered through the payment date), and the denominator of which
is the aggregate number of days in such performance period.

 

  (e) All equity incentive awards, including any restricted stock awards, held
by the Executive upon the occurrence of the Change in Control will be subject to
the terms of the applicable plan, program or agreement under which such equity
incentive awards were granted.

 

- 10 -



--------------------------------------------------------------------------------

  (f) In the event of any termination of the Executive’s employment by the
Company pursuant to Section 3(a) or Section 3(c), or by the Executive pursuant
to Section 3(b), the Company or a Subsidiary will pay the Executive’s Accrued
Obligations in connection with such termination. “Accrued Obligations” shall
mean, as of the Termination Date, to the extent not theretofore paid, the sum of
(i) the Executive’s Base Pay earned during the Term and through the Termination
Date, (ii) the amount of any vested deferred compensation and other cash
compensation accrued by the Executive as of the Termination Date that is not
otherwise forfeitable, (iii) any accrued but unused vacation pay and any
reimbursable expenses incurred by the Executive, in either case, as of the
Termination Date, and (iv) all other benefits which have been earned and vested
as of the Termination Date. For the purpose of this Section 4(f), except as
provided in the applicable plan, program or policy, no discretionary
compensation shall be deemed earned or vested until it is specifically approved
by the Board in accordance with the applicable plan, program or policy. Accrued
Obligations shall be paid in a lump sum in cash within thirty (30) days after
the Termination Date; provided, however, that any portion of the Accrued
Obligations that consists of bonus, deferred compensation, incentive
compensation, insurance benefits or other employee benefits shall be determined
and paid in accordance with the terms of the relevant plan, policy, program or
agreement as applicable to the Executive.

 

  (g) A termination by the Company pursuant to Section 3(a) or Section 3(c), or
by the Executive pursuant to Section 3(b), will not affect any rights that the
Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company or Subsidiary providing Employee Benefits, which
rights will be governed by the terms thereof, except for any rights to severance
compensation to which the Executive may be entitled upon termination of
employment, which rights will be deemed to have been satisfied to the extent and
only to the extent comparable benefits are provided under this Agreement.

 

  (h) Nothing in this Agreement will (i) be construed as creating an express or
implied contract of employment, changing the status of the Executive as an
employee at will, giving the Company or the Executive any right or duty to have
the Executive remain in the employ of the Company or any Subsidiary prior to or
following any Change in Control, or giving the Executive the right to any
particular level of compensation or benefits, or (ii) interfere in any way with
the right of the Company or any Subsidiary to terminate the employment of the
Executive at any time with or without Cause, subject in either case to the
obligations of the Company under this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

  5. Limitation on Payments and Benefits.

 

  (a)

Notwithstanding any provision of this Agreement to the contrary, in the event it
shall be determined that any payment or distribution by the Company to the
Executive or for the Executive’s benefit (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise) (the
“Total Payments”) would be subject to the excise tax imposed by Section 4999 of
the Code (or any successor provision thereto) by reason of being considered
“contingent on a change in ownership or control” of the Company within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties are
incurred by the Executive with respect to such tax (such tax or taxes, together
with any such interest and penalties, being hereafter collectively referred to
as the “Excise Tax”), then the Total Payments shall be reduced to the minimum
extent necessary so that no amount of the Total Payments is subject to the
Excise Tax (such amount, the “Reduced Amount”); provided, however, that the
Total Payments shall not be so reduced if a nationally recognized accounting
firm selected by the Company (the “Accounting Firm”) determines that, without
such reduction, the Executive would be entitled to receive and retain, on a net
after-tax basis (including, without limitation, any excise taxes payable under
Section 4999 of the Code, federal, state, and local income taxes, social
security and Medicare taxes and all other applicable taxes, determined by
applying the highest marginal income tax rate applicable to individuals under
the Code in the calendar year in which the Change in Control occurs, and state
and local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the effective date of the Change in
Control, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes, taking into account the
reduction in itemized deduction under Section 68 of the Code), an amount that is
greater than the amount, on a net after-tax basis (determined in the same
manner), that the Executive would be entitled to retain upon receipt of the
Reduced Amount. Unless the Company and the Executive otherwise agree in writing,
any determination required under this Section 5 shall be made in good faith by
the Accounting Firm in a timely manner and shall be binding on the parties
absent manifest error. The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive. All fees and expenses of the
Accounting Firm and any other advisers retained by the Company to assist the
Accounting Firm shall be borne solely by the Company. The fact that the
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 5 will not of itself limit or otherwise
affect any other rights of the Executive other than pursuant to this Agreement.
In the event that any payment or benefit intended to be provided under this
Agreement or otherwise is required to

 

- 12 -



--------------------------------------------------------------------------------

  be reduced pursuant to this Section 5, the Company will reduce the Executive’s
payment and/or benefits, to the extent required, in the following order (but, in
each case, only the portion thereof, if any, that has been determined by the
Accounting Firm to be an “Excess Parachute Payment” within the meaning of
Section 280G of the Code): (i) the services described in Paragraph (3) of Annex
A; (ii) the lump sum payment described in Paragraph (1) of Annex A;
(iii) payments (including any acceleration of vesting or payments) under equity
incentive awards described in Section 4(e) where the full amount of such
payments is treated as a parachute payment under the regulations under
Section 280G of the Code and (iv) payments (including any acceleration of
vesting or payments) under equity incentive awards described in Section 4(e)
where less than the full amount of such payments is treated as a parachute
payment under the regulations under Section 280G of the Code. Within any
category of payments and benefits (that is, (i), (ii), (iii) or (iv) of this
Section 5(a)): (A) a reduction will occur first with respect to amounts that are
not nonqualified deferred compensation within the meaning of Section 409A of the
Code and then with respect to amounts that are; and (B) the payment and/or
benefit amounts (including the acceleration of vesting or payments) to be
reduced, if applicable, shall be reduced in the inverse order of their
originally scheduled dates of payment or vesting, as applicable. The Company and
the Executive shall furnish to the Accounting Firm such information and
documents as the Accounting Firm may reasonably require in order to make a
determination under this Section 5. To the extent requested by the Executive,
the Company shall cooperate with the Executive in good faith in valuing, and the
Company shall retain an adviser (which may be the Accounting Firm) to value,
services to be provided by the Executive (including the Executive refraining
from performing services pursuant to a covenant not to compete) before, on or
after the date of the transaction which causes the application of Section 280G
of the Code such that Total Payments in respect of such services may be
considered to be “reasonable compensation” within the meaning of the regulations
under Section 280G of the Code.

 

  (b) If the Accounting Firm determines that no Excise Tax is payable by the
Executive, it shall furnish the Executive with a written opinion that failure to
report the Excise Tax on the Executive’s applicable federal income tax return
would not result in the imposition of a negligence or similar penalty. Any good
faith determination by the Accounting Firm shall be binding upon the Company and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder:

 

  (i)

It is possible that amounts will have been paid or distributed by the Company to
the Executive that should not have been so paid or distributed (each, an
“Overpayment”). In the event that the

 

- 13 -



--------------------------------------------------------------------------------

  Accounting Firm, based on the assertion of a deficiency by the Internal
Revenue Service against either the Company or the Executive, determines that an
Overpayment has occurred, then the Executive shall pay to the Company the
minimum amount required, as determined by the Accounting Firm, to avoid any
Excise Tax; and

 

  (ii) It is also possible that amounts which will not have been paid or
distributed by the Company could have been paid or distributed to the Executive
(each, an “Underpayment”), consistent with calculations required to be made
under this Section 5. In the event that a determination is made by the
Accounting Firm (based upon controlling precedent or substantial authority) that
an Underpayment has occurred, any such Underpayment shall be promptly paid by
the Company to the Executive, together with interest at the applicable federal
rate from the date such amount would have been paid to the Executive until the
date of payment.

 

       (c)        The Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the Executive
to pay an Excise Tax. Such notification shall be given as soon as practicable
but no later than fifteen (15) business days after the Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Executive shall
not pay such claim prior to the expiration of the thirty (30) day period
following the date on which the Executive gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due).

 

- 14 -



--------------------------------------------------------------------------------

  6. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date and that the covenants contained in
the Proprietary Information, Inventions and Restrictive Covenant Agreement will
further limit the employment opportunities for the Executive. Accordingly, the
payment of the severance compensation by the Company to the Executive in
accordance with the terms of this Agreement is hereby acknowledged by the
Company to be reasonable, and the Executive will not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of the Executive hereunder or otherwise, except as
expressly provided in the penultimate sentence of Paragraph 2 of Annex A.

 

  7. Funding; Professional Fees and Expenses.

 

  (a) It is the intent of the Company that the Executive not be required to
incur unnecessary fees and expenses for the retention of attorneys, accountants,
actuaries, consultants, and/or other professionals (“professionals”) in
connection with the interpretation, enforcement or defense of the Executive’s
rights under this Agreement because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the Executive
hereunder. If the Executive retains one or more professionals of the Executive’s
choice in the reasonable belief that the Company has failed to comply with any
of its obligations under this Agreement or in the event that the Company or any
other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any arbitration or other action or
proceeding designed to deny, or to recover from, the Executive the benefits
provided or intended to be provided to the Executive hereunder, the Company will
reimburse the Executive for the reasonable fees and expenses of such
professionals; provided that the Executive prevails in any respect in connection
with the interpretation, enforcement or defense of the Executive’s rights under
this Agreement. Such reimbursements will be made within twenty-five business
days (but in any event no later than the last day of the Executive’s tax year
following the tax year in which occurs the later of the Executive prevailing in
any respect or the Executive incurring the expense) after delivery of the
Executive’s written requests for reimbursement, accompanied by such evidence of
fees and expenses incurred as the Company may reasonably require. The
reimbursements or in-kind benefits to be provided by the Company in one taxable
year will not affect the reimbursement or in-kind benefits that the Company is
obligated to pay in any other taxable year, and the Executive’s right to
reimbursement or in-kind benefits will not be subject to liquidation or exchange
for another benefit.

 

- 15 -



--------------------------------------------------------------------------------

  (b) Without limiting the obligations of the Company pursuant to this
Agreement, in the event a Change in Control occurs, the Board may determine, in
its sole discretion, to secure the performance of the Company’s obligations
under this Agreement by amounts deposited or to be deposited in trust pursuant
to certain trust agreements to which the Company shall be a party, providing,
among other things, for the payment of severance compensation to the Executive
pursuant to Section 4, and providing that the reasonable fees and related
expenses of one or more professionals selected from time to time by the
Executive pursuant to Section 7(a) shall be paid, or reimbursed to the Executive
if paid by the Executive, either in accordance with the terms of such trust
agreements, or, if not so provided, on a regular, periodic basis upon
presentation by the Executive to the trustee of a statement or statements
prepared by such professional in accordance with its customary practices. Any
failure by the Company to satisfy any of its obligations under this subsection
shall not limit the rights of the Executive hereunder. Upon the earlier to occur
of (i) a Change in Control or (ii) a declaration by the Board that a Change in
Control is imminent, the Company may to the extent it has not previously done
so:

 

  (i) transfer to trustees of such trust agreements to be added to the principal
of the trusts a sum equal to (A) the present value on the date of the Change in
Control (or on the fifth business day following the day that the Board has
declared a Change in Control to be imminent) of the payments to be made to the
Executive under the provision of Section 4, less (B) the balance in the
Executive’s accounts provided for in such trust agreements as of the most
recently completed valuation thereof, as certified by the trustee under each
trust agreement; provided, however, that if the trustee under any trust
agreement, respectively, does not so certify by the end of the fourth business
day after the earlier of such Change in Control or declaration, then the balance
of such respective account shall be deemed to be zero. Any payments of severance
compensation or other benefits hereunder by the trustee pursuant to any trust
agreement shall, to the extent thereof, discharge the Company’s obligation to
pay severance compensation and other benefits hereunder, it being the intent of
the Company that assets in such trusts be held as security for the Company’s
obligation to pay severance compensation and other benefits under this
Agreement; and

 

  (ii)

transfer to the trustees to be added to the principal of the trusts under the
trust agreements such additional amount as the Board, in its sole discretion,
determines is necessary or desirable to satisfy the Company’s potential
reimbursement obligations under Section 7(a). Any reimbursement of the
Executive’s reasonable professional fees and related expenses by the trustees
pursuant to

 

- 16 -



--------------------------------------------------------------------------------

  the trust agreements shall discharge, to the extent thereof, the Company’s
obligation hereunder, it being the intent of the Company that assets, if any, in
such trust be held as security for the Company’s obligation under Section 7(a).
The Executive understands and acknowledges that the corpus of the trust will be
available to discharge not only the obligations of the Company to the Executive
under Section 7(a), but also similar obligations of the Company to other
executives and employees under similar provisions of other agreements.

 

  (c) Subject to the foregoing, the Executive shall have the status of a general
unsecured creditor of the Company and shall have no right to, or security
interest in, any assets of the Company or any Subsidiary. Notwithstanding
anything contained in this Agreement to the contrary, in no event will any
amount be transferred to a trust described in Section 7(b) during a “restricted
period” within the meaning of Section 409A(b)(3)(A) of the Code.

 

  8. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

 

  9. Successors and Binding Agreement.

 

  (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

 

  (b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

 

  (c)

This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
9(a) and 9(b). Without limiting the generality or

 

- 17 -



--------------------------------------------------------------------------------

  effect of the foregoing, the Executive’s right to receive payments hereunder
will not be assignable, transferable or delegable, whether by pledge, creation
of a security interest, or otherwise, other than by a transfer by the
Executive’s will or by the laws of descent and distribution and, in the event of
any attempted assignment or transfer contrary to this Section 9(c), the Company
will have no liability to pay any amount so attempted to be assigned,
transferred or delegated.

 

  10. Notices. For all purposes of this Agreement, all communications, including
without limitation, notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Executive at the Executive’s principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.

 

  11. Compliance with Section 409A of the Code.

 

  (a) To the extent applicable, it is intended that this Agreement comply with
the provisions of Section 409A of the Code. This Agreement will be administered
in a manner consistent with this intent.

 

  (b) Notwithstanding any provisions of Section 4 and Annex A to the contrary,
if the Executive is a “specified employee” (within the meaning of Section 409A
and determined pursuant to policies adopted by the Company) on the Executive’s
Termination Date and if any portion of the payments or benefits to be received
by the Executive upon separation from service (within the meaning of
Section 409A) would be considered deferred compensation under Section 409A,
amounts of deferred compensation that would otherwise be payable pursuant to
this Agreement during the six-month period immediately following the Termination
Date (the “Delayed Payments”) and benefits that constitute deferred compensation
that would otherwise be provided pursuant to this Agreement (except for the
benefits described in Paragraph 3 of Annex A) (the “Delayed Benefits”) during
the six-month period immediately following the Executive’s Termination Date
(such period, the “Delay Period”) will instead be paid or made available on the
earlier of (i) the first day of the seventh month following the date of the
Executive’s Termination Date and (ii) the Executive’s death (the applicable
date, the “Permissible Payment Date”). The Company will pay interest on the
Delayed Payments and the value of the Delayed Benefits at the rate specified in
Section 4(b).

 

- 18 -



--------------------------------------------------------------------------------

  (c) Each payment to be made to the Executive under the provisions of Section 4
or Annex A will be considered to be a separate payment and not one of a series
of payments for purposes of Section 409A. Further, coverages provided during one
taxable year will not affect the degree to which coverages will be provided in
any other taxable year.

 

  (d) A termination of employment will not be deemed to have occurred for
purposes of any provision of this Agreement and Annex A providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Section 409A).

 

  (e) If any provision of the Agreement needs to be revised to satisfy the
requirements of Section 409A, then such provision shall be modified or
restricted to the minimum extent and in the manner necessary to be in compliance
with such requirements of the Code any such modification will maintain the same
economic results as were intended under the Agreement. The Company cannot
guarantee that the payments and benefits that may be paid or provided pursuant
to this Agreement will satisfy all applicable provisions of Section 409A.
Payments made to the Executive under the Agreement in error shall be returned to
the Company and do not create a legally binding right to such payments.

 

  12. Governing Law. The validity, interpretation, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Ohio and federal law, without giving effect to
the principles of conflict of laws of such State.

 

  13. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

 

  14.

Miscellaneous. Subject to Section 13, no provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company. No waiver by
either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, expressed or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement[, and effective as of the date first written above,
this Agreement supersedes and completely replaces the Severance Agreement, by
and between the Company and the Executive, dated as of

 

- 19 -



--------------------------------------------------------------------------------

  _________]. The headings used in this Agreement are intended for convenience
of reference only and will not in any manner amplify, limit, modify or otherwise
be used in the construction or interpretation of any provision of this
Agreement. References to Sections are to Sections of this Agreement. References
to Paragraphs are to Paragraphs of an Annex to this Agreement. Any reference in
this Agreement to a provision of a statute, rule or regulation will also include
any successor provision thereto.

 

  15. Dispute Resolution.

 

  (a) Any dispute between the parties under this Agreement will be resolved
through informal arbitration by an arbitrator selected under the rules of the
American Arbitration Association for arbitration of employment disputes (located
in the city in which the Company’s principal executive offices in the United
States are based) and the arbitration will be conducted in that location under
the rules of said Association. Each party will be entitled to present evidence
and argument to the arbitrator. The arbitrator will have the right only to
interpret and apply the provisions of this Agreement and may not change any of
its provisions, except as expressly provided in Section 13. The arbitrator will
permit reasonable pre-hearing discovery of facts, to the extent necessary to
establish a claim or a defense to a claim, subject to supervision by the
arbitrator. The determination of the arbitrator will be conclusive and binding
upon the parties and judgment upon the same may be entered in any court having
jurisdiction thereof. The arbitrator will give written notice to the parties
stating the arbitrator’s determination, and will furnish to each party a signed
copy of such determination. Any arbitration or action pursuant to this
Section 15 will be governed by and construed in accordance with the substantive
laws of the State of Ohio and, where applicable, federal law, without giving
effect to the principles of conflict of laws of such State.

 

  (b) The hearing and arbitration proceedings (as well as any resulting judicial
proceedings seeking to enforce or vacate any arbitration award) will be
conducted in a confidential manner and both the conduct and the results of the
arbitration will be kept confidential by the parties, except to the extent
disclosure is required by applicable law. The arbitrator will be advised of the
confidentiality of the proceedings and any award and decision of the arbitrator
will be written in such a way as to protect the confidentiality of personal
information or information made (or recognized as) confidential by any
confidentiality agreement.

 

- 20 -



--------------------------------------------------------------------------------

  16. Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Sections 1, 3(c), 4, 5, 6,
7, 8, 9, 10, 11, 12, 13, 14, 15 16, 17, 19 and 20 will survive any termination
or expiration of this Agreement or the termination of the Executive’s employment
following a Change in Control for any reason whatsoever.

 

  17. Beneficiaries. The Executive will be entitled to select (and change, to
the extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following the Executive’s
death, and may change such election, in either case by giving the Company
written notice thereof in accordance with Section 10. In the event of the
Executive’s death or a judicial determination of the Executive’s incompetence,
reference in this Agreement to the “Executive” will be deemed, where
appropriate, to the Executive’s beneficiary, estate or other legal
representative.

 

  18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

 

  19. Insurance; Indemnification. During the Severance Period and through at
least the fifth anniversary of the Executive’s Termination Date, the Company
agrees to maintain the Executive as an insured party on all directors’ and
officers’ insurance maintained by the Company for the benefit of its directors
and officers on at least the same basis as all other covered individuals and to
indemnify the Executive to the maximum extent permitted under the applicable
law. During the Severance Period and while potential liability exists after the
Executive’s Termination Date, the Company shall cover the Executive under
directors’ and officers’ liability insurance in the same amount and to the same
extent as the Company covers its other officers and directors.

 

  20. Recovery of Payments. Notwithstanding anything in this Agreement to the
contrary, any payments made pursuant to this Agreement shall be subject to
recovery by the Company pursuant to any clawback policy established by the
Company in effect immediately prior to a Change in Control, including any policy
adopted pursuant to Section 10D of the Exchange Act.

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

LINCOLN ELECTRIC HOLDINGS, INC. By:        Christopher L. Mapes   Chairman,
President and Chief Executive Officer

 

Date:                      

[NAME]

[TITLE]

 

- 22 -



--------------------------------------------------------------------------------

Annex A

Severance Compensation

 

  1. A lump sum payment in an amount equal to (A) three (3), if the Executive is
a Tier I Executive as of immediately prior to the Change in Control, (B) two
(2), if the Executive is a Tier II Executive as of immediately prior to the
Change in Control or (C) one (1), if the Executive is a Tier III Executive as of
immediately prior to the Change in Control, times the sum of (i) Base Pay (at
the highest rate in effect for any period within three years prior to the
Termination Date), plus (ii) incentive pay (in an amount equal to the greater of
the Executive’s target bonus under the Management Incentive Plan on the
Termination Date or the average annual Management Incentive Plan amounts paid to
the Executive over the two years preceding the Termination Date). The
Executive’s Tier for purposes of this Annex A shall be determined in accordance
with the following chart:

 

Tier

 

  

Title/Position

 

Tier I Executive     

 

  

Chief Executive Officer

 

Tier II Executive

 

  

Member of the Management Committee

 

Tier III Executive

 

  

Senior Vice President who is not a member of the Management Committee  

 

 

  2.

Health and Life Benefits. For a period of 36 months following the Termination
Date, or, if Section 3(c) applies, the date of the Change in Control (the
“Continuation Period”), the Company will arrange to provide the Executive with
health and life insurance benefits (as such health and life insurance benefits
are described within the definition of Employee Benefits) (the “Health and Life
Benefits”) substantially similar to those that the Executive was receiving or
entitled to receive immediately prior to the Termination Date (or, if greater
(if Section 3(a) or Section 3(b) applies), those that the Executive was
receiving or entitled to receive at any time during the period commencing
immediately prior to the Change in Control and ending immediately prior to the
Termination Date), except that, notwithstanding Section 1(f), the level of any
such Health and Life Benefits to be provided to the Executive under this
Paragraph 2 may be reduced in the event of a corresponding reduction generally
applicable to all recipients of or participants in such Health and Life
Benefits. At the expiration of the Continuation Period, upon the Executive’s
request, the Company will arrange to provide Health and Life Benefits as
described in the preceding sentence provided that such Health and Life Benefits
are permitted to be provided under a policy, plan, program or arrangement of the
Company or any Subsidiary. During the

 

A-1



--------------------------------------------------------------------------------

  Continuation Period, if and to the extent that any benefit described in this
Paragraph 2 is not or cannot be provided under any policy, plan, program or
arrangement of the Company or any Subsidiary, as the case may be, then the
Company will itself provide for such Health and Life Benefits. Notwithstanding
the foregoing, or any other provision of the Agreement, for purposes of
determining the period of continuation coverage to which the Executive or any of
the Executive’s dependents is entitled pursuant to Section 4980B of the Code
under the Company’s medical, dental and other group health plans, or successor
plans, the Executive’s “qualifying event” will be the termination of the
Continuation Period and the Executive will be considered to have remained
actively employed on a full-time basis through that date. Further, for purposes
of the immediately preceding sentences and for purposes of calculating service
or age to determine the Executive’s eligibility for Health and Life Benefits,
including benefits under any retiree medical benefits or life insurance plan or
policy, the Executive will be considered to have remained actively employed on a
full-time basis through the termination of the Continuation Period. Health and
Life Benefits otherwise receivable by the Executive pursuant to this Paragraph 2
will be reduced to the extent comparable benefits are actually received by the
Executive from another employer or under title XVIII of the Social Security Act
(Medicare) following the Executive’s Termination Date, and any such benefits
actually received by the Executive shall be reported by the Executive to the
Company. Notwithstanding anything in the Agreement or this Paragraph 2 to the
contrary, (i) the full cost of Health and Life Benefits provided pursuant to
this Paragraph 2 will be paid by the Executive and (ii) the Company shall not be
obligated to provide any Health and Life Benefits pursuant to this Paragraph 2
if the provision of such Health and Life Benefits would result in the imposition
of any additional taxes or penalties on the Company or any Subsidiary.

 

  3. The Company will provide the Executive with third-party outplacement
services suitable to the Executive’s position for the period following the
Executive’s Termination Date and ending on December 31 of the second calendar
year following such Termination Date or, if earlier, until the first acceptance
by the Executive of an offer of employment, provided, however, that in no case
will the Company be required to pay in excess of $100,000, if the Executive is a
Tier I Executive as of immediately prior to the Change in Control, $50,000, if
the Executive is a Tier II Executive as of immediately prior to the Change in
Control, or $30,000, if the Executive is a Tier III Executive as of immediately
prior to the Change in Control, over such period in providing outplacement
services and that all reimbursements hereunder will be paid to the Executive
within thirty (30) calendar days following the date on which the Executive
submits the invoice but no later than December 31 of the third calendar year
following the year of the Executive’s Termination Date.

 

  4. The payments and benefits under this Annex A are consideration in part for
the Executive’s commitments under the Proprietary Information, Inventions and
Restrictive Covenant Agreement that the Executive is required to execute
pursuant to Section 4(a).

 

A-2